Citation Nr: 9923882
Decision Date: 08/23/99	Archive Date: 11/08/99

DOCKET NO. 99-00 684               DATE AUG 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUE

Entitlement to service connection for gout.

ATTORNEY FOR THE BOARD

Edward A. Walls, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1954 until August
1958.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a December 1998 rating decision issued by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Louisville, Kentucky.

FINDING OF FACT

The veteran has not submitted competent medical evidence
establishing that he currently has gout.

CONCLUSION OF LAW

The claim of entitlement to service connection for gout is not well
grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled to
service connection for gout. A veteran who submits a claim for
benefits to the VA shall have the burden of offering sufficient
evidence to justify a belief by a fair and impartial individual
that the claim is well grounded. See 38 U.S.C.A. 5107(a) (West
1991). In the absence of evidence of a well-grounded claim, there
is no duty to assist the veteran in developing the facts pertinent
to his claim, and the claim must fail. Epps v. Gober, 126 F.3d
1464, 1467-68 (Fed. Cir. 1997).

2 -

The veteran must demonstrate three elements to establish that a
claim is well grounded. First, the veteran must present medical
evidence of a current disability. Second, the veteran must produce
medical or, in some instances, lay evidence of an in-service
incurrence or aggravation of a disease or injury. Finally, the
veteran must offer medical evidence of a nexus between the claimed
in-service disease or injury and the current disability. Epps v.
Gober 126 F.3d at 1468-69.

A veteran may also establish a well-grounded claim for service
connection under the chronicity provision of 38 C.F.R. 3.303(b)
(1998), which is applicable where evidence, regardless of its date,
shows that a veteran had a chronic condition in service or during
an applicable presumption period, and that the same condition
currently exists. Such evidence must be medical unless the
condition at issue is a type as to which, under case law, lay
observation is considered competent to demonstrate its existence.
If the chronicity provision is not applicable, a claim still may be
well grounded pursuant to the same regulation if the evidence shows
that the condition was observed during service or any applicable
presumption period and continuity of symptomatology was
demonstrated thereafter, and includes competent evidence relating
the current condition to that symptomatology. Savage v. Gober, 10
Vet.App. 488, 495-98 (1997).

The veteran's service medical records do not indicate that the
veteran was treated for gout during his period of active service.
Moreover, the veteran was not noted to have gout on discharge
examination in July 1958.

In a statement received in May 1998, the veteran reported that
since his departure from the Air Force, he had received treatment
for gout. However, the veteran has not provided records of this
treatment. In fact, he has provided no medical evidence that he has
been diagnosed with gout. The only evidence of the existence of
this disability is the veteran's lay statement contained in the May
1998 statement. Because the veteran is a layperson with no medical
training or expertise, his contentions standing alone do not
constitute competent medical evidence of a current disability. See
Espiritu v. Derwinski, 2 Vet-App. 492, 494-5 (1992).

3 - 

The veteran has not submitted competent medical evidence
establishing that he currently has gout. Therefore, his claim for
service connection for gout must be denied as not well grounded.
The Board is not aware of the existence of additional relevant
evidence that could serve to well ground the veteran's claim. As
such, there is no further duty on the part of the VA under 38
U.S.C.A 5103(a)(West 1991) to notify the veteran of the evidence
required to complete his application for service connection for the
claimed disability. See McKnight v. Gober, 131 F.3d 1483, 1484-85
(Fed. Cir. 1997). That notwithstanding, the Board views its
discussion as sufficient to inform the veteran of the elements
necessary to well ground his claim and to explain why his current
attempt fails.

ORDER

A well-grounded claim not having been submitted, service connection
for gout is denied.

CONSTANCE B. TOBIAS 
Member, Board of Veterans' Appeals

4 -


